COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  Pedro Lopez,                                   §               No. 08-16-00239-CR

                        Appellant,               §                  Appeal from the

  v.                                             §                120th District Court

  The State of Texas,                            §             of El Paso County, Texas

                         State.                  §                (TC# 20130D05658)

                                             §
                                           ORDER

       Pending before the Court is a motion to withdraw filed by Appellant’s retained attorney

to withdraw from the case due to non-payment of his fee, and a motion to declare Appellant

indigent for purposes of appeal. We previously granted a motion filed by Appellant’s attorney

asking that the case be remanded to the trial court for a hearing to determine whether Appellant

wished to prosecute the appeal. Our order requires the trial court to determine whether Appellant

is entitled to the appointment of counsel on appeal. No action will be taken on counsel’s motion

to withdraw or the motion for appointment of counsel until after the trial court has conducted the

hearing and filed the findings of fact and conclusions of law as directed in our order dated June

28, 2017.

       IT IS SO ORDERED this 21st day of July, 2017.




                                             PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.